Case 2:19-cv-14465-SDW-LDW Document 13-24 Filed 11/26/19 Page 1 of 11 PagelD: 1584

 

State of New Jersey
OFFICE OF ADMINISTRATIVE LAW
33 Washington Street
Newark, NJ 07102

OAL Docket. No.: EDS 10706-2017 N
Agency Ref. No.: 2017-26311
Transmitting Agency: Special Education
Filing Date: July 28, 2017

Judge: Thomas Betancourt

Judge Phone: (973) 648-6084

BOC IG SOONG IGOR OIG ok RGR GR ik noe

F,H,. and M.H. o/b/o J.H. v. West Morris Regional High BOE Notice of Filing
and Hearing

See ie ee eRe mea pee eC oe ede ee RK oo ak

Nature of preceeding:

On behalf of minor student, Petitoners seek classification as OHI; development of an IEP; out-of-district placement with
transportation; continued home instruction; independent evaluations; compensatory education and reimbursement.

This case was received by the Office of Administrative law on the above filing date and given the docket number
above. Please refer to the docket number in any correspondence and have the docket number available if you call the OAL.

The hearing in this case will be held on:

Date: 12/17/2018
Time: 1:00PM
Location: Telephone

Directions are on the OAL website www. state.nj.us/oal (see the Locations tab). The procedure for this hearing is
fully set out in the rules of the Office of Administrative Law (OAL) at N.JA.C. 1:6A-1.1 et, seg, and N.J.A.C. I:1-1 et. seq.
These rules can be accessed through a link on the OAL.’s website: www. state nj.us/oal. (see the “Rules” section under the
Rules tab),

 

Parents and guardians should have received information concerning legal assistance. If you still need this
information, call the Office of Special Education Programs at (609) 984-1286,

Parties must disclose all evidence including documents and summaries of anticipated testimony to the other party at
least 5 days before the hearing. If you do not, you may be prevented from presenting the evidence at the hearing.

If you need to subpoena a witness, forms and instructions are on the Office of Administrative Law’s website:

www. state.nj.us/oal, (forms, subpoena).

Please bring two copies of any document you wish to offer into evidence. If you do not attend the hearing, the judge
may dismiss your case or order that the action requested by the other side be granted.

In the event of inclement weather or other emergency, please contact the Superior Court
in the county in which this matter is scheduled. If that Superior Court is closed, this
matter will be cancelled and you will be notified by the OAL of the new date. County
courthouse closings: www. judiciary.state.nj.us/closing.htm

November 15, 2018 Deputy Clerk, OAL
Date

 
Case 2:19-cv-14465-SDW-LDW Document 13-24 Filed 11/26/19 Page 2 of 11 PagelD: 1585

 

State of New Jersey
OFFICE OF ADMINISTRATIVE LAW
33 Washington Street
Newark, NJ 07102

SERVICE LIST
OAL DOCKET NO. EDS 10706-2017 N

Dolores Walther

Dispute Resolution Coordinator, Office of Special Education
100 Riverview Plaza

PO Box 500

Trenton, NJ 08625

Jodi S. Howlett, Esq.

Cleary, Giacobbe, Alfieri & Jacobs, LLC
955 State Route 34, Ste. #200

Matawan, NJ 07747

Julie Warshaw, Esq.

Warshaw Law Firm, LLC

266 King George Road, Ste. C 2
Warren, NJ 07059
Case 2:19-cv-14465-SDW-LDW Document 13-24 Filed 11/26/19 Page 3 of 11 PagelD: 1586

 

State of New Jersey
OFFICE OF ADMINISTRATIVE LAW
33 Washington Street
Newark, NJ 07102

OAL Docket. No.: EDS 10706-2017 N
Agency Ref. No.: 2017-26311
Transmitting Agency: Special Education
Filing Date: July 28, 2017

Judge: Thomas Betancourt
Judge Phone: (973) 648-6084

RE ee eee eR ear CC AR fe ae ae ea eae

F.H,. and M.H. o/b/o J.H. v. West Morris Regional High BOE Notice of Filing
and Hearing
2 A eRe ae Sic aR ace icc ae ape ea oc a ee oe aa ea ic oa a

Nature of proceeding:

On behalf of minor student, Petitoners seck classification as OHI; development of an IEP; out-of-district placement with
transportation; continued home instruction; independent evaluations; compensatory education and reimbursement.

This case was received by the Office of Administrative law on the above filing date and given the docket number
above. Please refer to the docket number in any correspondence and have the docket number available if you call the OAL,

The hearing in this case will be held on:

Date: 11/14/2018
Time: 1:00PM
Location: Office of Administrative Law 33 Washington St., 7th Floor Newark, NJ 07102

Directions are on the OAL website www,state.nj.us/oal (see the Locations tab).

The procedure for this hearing is fully set out in the rules of the Office of Administrative Law (OAL) at N.JA.C.
1:6A-1.1 et. seg. and NLLA.C. 1:f-) et. seq. These rules can be accessed through a Jink on the OAL’s website:
www. state.n}.us/gal. (see the “Rules” section under the Rules tab).

Parents and guardians should have received information concerning legal assistance. If you still need this
information, call the Office of Special Education Programs at (609) 984-1286.

Parties must disclose all evidence including documents and summaries of anticipated testimony to the other party at
least 5 days before the hearing. If you do not, you may be prevented from presenting the evidence at the hearing.

If you need to subpoena a witness, forms and instructions are on the Office of Administrative Law's website:
www.state.nj.us/oal, (forms, subpoena).

Please bring two copies of any document you wish to offer into evidence, Ifyou do not attend the hearing, the judge
may dismiss your case or order that the action requested by the other side be granted.

In the event of inclement weather or other emergency, please contact the Superior Court
in the county in which this matter is scheduled. If that Superior Court is closed, this
Case 2:19-cv-14465-SDW-LDW Document 13-24 Filed 11/26/19 Page 4 of 11 PagelD: 1587

 

State of New Jersey
OFFICE OF ADMINISTRATIVE LAW
33 Washington Street
Newark, NJ 07102

matter will be cancelled and you will be notified by the OAL of the new date. County
courthouse closings: www. judiciary.state.nj.us/closing.htm

August 29, 2018 Deputy Clerk, OAL
Date
Case 2:19-cv-14465-SDW-LDW Document 13-24 Filed 11/26/19

 

State of New Jersey
OFFICE OF ADMINISTRATIVE LAW
33 Washington Street
Newark, NJ 07102

SERVICE LIST
OAL DOCKET NO. EDS 10706-2017 N

Dolores Walther

Dispute Resolution Coordinator, Office of Special Education
100 Riverview Plaza

PO Box 500

Trenton, NJ 08625

Jodi S. Howlett, Esq.

Cleary, Giacobbe, Alfieri & Jacobs, LLC
955 State Route 34, Ste. #200

Matawan, NJ 07747

Julie Warshaw, Esq.

Warshaw Law Firm, LLC

266 King George Road, Ste. C 2
Warren, NJ 07059

 

Michael Ben-David, Supt.

West Morris Regional High Board of Ed.
10 South Four Bridges Rd.

Chester, NJ 07930

David Leigh

Director of Special Education
Administration Bldg.

Four Bridges Rd.

Chester, NJ 07930

Page 5 of 11 PagelD: 1588
Case 2:19-cv-14465-SDW-LDW Document 13-24 Filed 11/26/19 Page 6 of 11 PagelD: 1589

 

wie

State of New Jersey
OFFICE OF ADMINISTRATIVE LAW
33 Washington Street
Newark, NJ 07102

OAL Docket. No.: EDS 10706-2017 N
Agency Ref. No.; 2017-26311
Transmitting Agency: Special Education
Filing Date: July 28, 2017

Judge: Thomas Betancourt

Judge Phone: (973) 648-6084

7 WR a feo oie She eee a ake ic ae aie ie akc fc ic ee a a ae iio ace kc ake cc afc kc oie aie oie ae

F.H,. and M.H. o/b/o J.H. v, West Morris Regional High BOE Notice of Filing
and Hearing

dobok dak RR OR RR

Nature of proceeding:

On behalf of minor student, Petitoners seek classification as OHI, development of an IEP; out-of-district placement with
transportation; continued home instruction; independent evaluations: compensatory education and reimbursement,

This case was received by the Office of Administrative law on the above filing date and given the docket number
above, Please refer to the docket number in any correspondence and have the docket number available if you call the OAL.

The hearing in this case will bg held on:
Date: 04/23/2018

Time: 9:00AM
Location: Office of Adminis ne Law 33 Washington St., 7th Floor Newark, NJ 07102

«

Date: 07/25/2018 |
Time: 9:00AM
Location: Office of “LLd Law 33 Washington St., 7th Floor Newark, NJ 07102

Date: 08/29/2018
Time: 9:00AM
Location: Office of Administrative Law 33 Washington St., 7th Floor Newark, NJ 07102

Directions are on the OAL website www.state.ni.us’oal (see the Locations tab).
The procedure for this hearing is fully set out in the rules of the Office of Administrative Law (OAL) at NJAC,
1:6A-1.1 et. seq. and N.LA.C. L:1-1 et. seq. These rules can be accessed through a link on the OAL’s website:

www. stale.nus/oal, (see the “Rules” section under the Rules tab).

Parents and guardians should have received information concerning legal assistance, If you still need this
information, call the Office of Special Education Programs at (609) 984-1286.

Parties must disclose all evidence including documents and summaries of anticipated testimony to the other party at
least 5 days before the hearing. If you do not, you may be prevented from presenting the evidence at the hearing.
Case 2:19-cv-14465-SDW-LDW Document 13-24 Filed 11/26/19 Page 7 of 11 PagelD: 1590

 

State of New Jersey
OFFICE OF ADMINISTRATIVE LAW
33 Washington Street
Newark, NJ 07102

If you need to subpoena a witness, forms and instructions are on the Office of Administrative Law’s website:
www, State.nj.us’oal, (forms, subpoena).

Please bring two copies of any document you wish to offer into evidence. If you do not attend the hearing, the judge
may dismiss your case or order that the action requested by the other side be granted.

In the event of inclement weather or other emergency, please contact the Superior Court
in the county in which this matter is scheduled. If that Superior Court is closed, this
matter will be cancelled and you will be notified by the OAL of the new date. County
courthouse closings: www. judiciary.state.nj.us/closing.htm

April 09, 2018 Deputy Clerk, OAL
Date
Case 2:19-cv-14465-SDW-LDW Document 13-24 Filed 11/26/19

 

State of New Jersey
OFFICE OF ADMINISTRATIVE LAW
33 Washington Street
Newark, NJ 07102

SERVICE LIST
OAL DOCKET NO. EDS 10706-2017 N

Dolores Walther

Dispute Resolution Coordinator, Office of Special Education
100 Riverview Plaza

PO Box 500

Trenton, NJ 08625

Jodi S. Howlett, Esq.
Cleary, Giacobbe, Alfieri & Jacobs, LLC

5 Ravine Drive
Matawan, NJ 07747

Julie Warshaw, Esq.

Warshaw Law Firm, LLC

266 King George Road, Ste. C 2
Warren, NJ 07059

Page 8 of 11 PagelD: 1591
Case 2:19-cv-14465-SDW-LDW Document 13-24 Filed 11/26/19 Page 9 of 11 PagelD: 1592

 

State of New Jersey
OFFICE OF ADMINISTRATIVE LAW
33 Washington Street
Newark, NJ 07102

OAL Docket. No.: EDS 10706-2017 N
Agency Ref. No.: 2017-26311
Transmitting Agency: Special Education
Filing Date: July 28, 2017

Judge: Thomas Betancourt
Judge Phone: (973) 648-6084

Qe cae ie kc aa oe oie ofe aC aCe ee aR a aC fe OR Ce ake ae ae a ae aco ae

F.H,. and M.H, o/b/o J.H. v. West Morris Regional High BOE Notice of Filing

and Hearing
PTrsgeTiTittetittt itt ter itis errr rer ieee ere ETT

Nature of proceeding:

On behalf of minor student, Petitoners seek classification as OHI; development of an IEP; out-of-district placement with
transportation; continued home instruction; independent evaluations, compensatory education and reimbursement.

This case was received by the Office of Administrative law on the above filing date and given the docket number
above. Please refer to the docket number in any correspondence and have the docket number available if you call the OAL.

The hearing in this case will be held on: i
bk Ost
Neher?

Date: 02/26/2018
Time: 9:00AM
Location: Office of Administrative Law 33 Washington St., 7th Floor Newark, NJ 07102

Date: 04/06/2018 «= (A/a A be

Time: 9:00AM
Location: Office of Administrative Law 33 Washington St., 7th Floor Newark, NJ 07102

Date: 04/09/2018 Hel f
Time: 9:00AM

Location: Office of Administrative Law 33 Washington St., 7th Floor Newark, NJ 07102

Directions are on the OAL website www.state.nj.us/oal (see the Locations tab).

The procedure for this hearing is fully set out in the rules of the Office of Administrative Law (OAL) at N.JA.C.
1:6A-1.1 et. seq. and N.J.A.C, I: 1-1 et. seq. These rules can be accessed through a link on the OAL’s website:
www.state.nj.us/oal, (see the “Rules” section under the Rules tab).

 

Parents and guardians should have received information concerning legal assistance. If you still need this
information, call the Office of Special Education Programs at (609) 984-1286.

Parties must disclose all evidence including documents and summaries of anticipated testimony to the other party at
least 5 days before the hearing. If you do not, you may be prevented from presenting the evidence at the hearing.
Case 2:19-cv-14465-SDW-LDW Document 13-24 Filed 11/26/19 Page 10 of 11 PagelD: 1593

 

State of New Jersey
OFFICE OF ADMINISTRATIVE LAW
33 Washington Street
Newark, NJ 07102

If you need to subpoena a witness, forms and instructions are on the Office of Administrative Law’s website:
www. state.nj.us/oal, (forms, subpoena).

Please bring two copies of any document you wish to offer into evidence. If you do not attend the hearing, the judge
may dismiss your case or order that the action requested by the other side be granted.

In the event of inclement weather or other emergency, please contact the Superior Court
in the county in which this matter is scheduled. If that Superior Court is closed, this
matter will be cancelled and you will be notified by the CAL of the new date. County
courthouse closings: www. judiciary.state.nj.us/closing. htm

August 11, 2017 Deputy Clerk, OAL
Date
Case 2:19-cv-14465-SDW*LDW Document 13-24 Filed 11/26/19 Page 11 of 11 PagelD: 1594

 

State of New Jersey
OFFICE OF ADMINISTRATIVE LAW
33 Washington Street
Newark, NJ 07102

SERVICE LIST
OAL DOCKET NO. EDS 10706-2017 N

Dolores Walther

Dispute Resolution Coordinator, Office of Special Education
100 Riverview Plaza

PO Box 500

Trenton, NJ 08625

Jodi S. Howlett, Esq.

Cleary, Giacobbe, Alfieri & Jacobs, LLC
5 Ravine Drive

Matawan, NJ 07747

Julie Warshaw, Esq.

Warshaw Law Firm, LLC

266 King George Road, Ste. C 2
Warren, NJ 07059
